Matter of Jurell F. (2021 NY Slip Op 03833)





Matter of Jurell F.


2021 NY Slip Op 03833


Decided on June 16, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 16, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON
PAUL WOOTEN, JJ.


2019-12271
 (Docket No. D-7206-19)

[*1]In the Matter of Jurell F. (Anonymous), appellant. Sandra Stines, Woodbury, NY, for appellant.


Jared A. Kasschau, County Attorney, Mineola, NY (Robert F. Van der Waag of counsel), for respondent.

DECISION & ORDER
In a juvenile delinquency proceeding pursuant to Family Court Act article 3, Jurell F. appeals from an order of disposition of the Family Court, Nassau County (Ellen R. Greenberg, J.), dated September 26, 2019. The order of disposition, upon an order of fact-finding of the same court dated September 4, 2019, made after a hearing, finding that Jurell F. committed acts which, if committed by an adult, would have constituted the crime of attempted assault in the third degree, adjudicated him a juvenile delinquent and placed him in the custody of the New York State Office of Children and Family Services for placement in a limited secure facility for a period of 12 months.
ORDERED that the appeal from so much of the order of disposition as placed the appellant in the custody of the New York State Office of Children and Family Services for placement in a limited secure facility for a period of 12 months is dismissed as academic, without costs or disbursements; and it is further,
ORDERED that the order of disposition is affirmed insofar as reviewed, without costs or disbursements.
The appeal from so much of the order of disposition as placed the appellant in the custody of the New York State Office of Children and Family Services for placement in a limited secure facility for a period of 12 months has been rendered academic, as the period of placement has expired (see Matter of Kevin A.H., 188 AD3d 1058; Matter of Dennis P.-A., 170 AD3d 727).
Viewing the evidence in the light most favorable to the presentment agency, we find that it was legally sufficient to establish that the appellant committed acts which, if committed by an adult, would have constituted the crime of attempted assault in the third degree (see Matter of Meyanah D., 191 AD3d 980; Matter of Alex R., 36 AD3d 922). Moreover, upon our independent review of the record, we are satisfied that the Family Court's fact-finding determination was not against the weight of the evidence.
The appellant's remaining contention is without merit.
CHAMBERS, J.P., MILLER, BRATHWAITE NELSON and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court